         Case 3:18-cv-02449-MEM Document 32 Filed 04/15/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

TROY WESLEY HOAGLAND,                  :

          Plaintiff                    :   CIVIL ACTION NO. 3:18-2449

    v.                                 :        (JUDGE MANNION)

ANDREW SAUL, Commissioner              :
of Social Security,
                                       :
          Defendant
                                       :


                                  ORDER

     Pending before the court is the report of Magistrate Judge Martin C.

Carlson, which recommends that the final decision of the Commissioner

denying plaintiff’s claims be vacated and the action be remanded to the

Commissioner to conduct a new administrative hearing before a

constitutionally appointed Administrative Law Judge (ALJ) other than the one

who presided over the plaintiff’s first hearing once the mandate in Cirko v.

Comm’r of Soc. Sec., No. 19-1772 (3d Cir. 2020) is issued. (Doc. 30).1 The

Commissioner has specifically waived the opportunity to file objections to

Judge Carlson’s report and recommendation (Doc. 31) and plaintiff has filed




     1
         The mandate in Cirko was issued on April 3, 2020.
       Case 3:18-cv-02449-MEM Document 32 Filed 04/15/20 Page 2 of 5




no objections to the report and recommendation. Upon review, the report will

be adopted in its entirety.

      By way of relevant background, plaintiff filed the instant Social Security

appeal arguing, inter alia, that this appeal should be remanded for rehearing

before a properly appointed ALJ pursuant to Lucia v. S.E.C., 138 S.Ct. 2044

(2018), which held that certain federal agency ALJs were “Officers of the

United States,” within the meaning of the Appointments Clause of the United

States Constitution, Art. II, §2, cl. 2, and therefore should have been

appointed to their positions by either the President, a court of law, or the

Department head. In this appeal, plaintiff argues that his case was heard by

an ALJ who was appointed through a constitutionally infirm process which

requires remand for a new administrative hearing before a constitutionally

appointed ALJ.

      Judge Carlson stayed the instant action pending decisions in two Third

Circuit cases deciding the application of Lucia to Social Security ALJs,

Bizarre v. Comm’r of Soc. Sec., No. 19-1773 (3d Cir. 2020) and Cirko v.

Comm’r of Soc. Sec., No. 19-1772 (3d Cir. 2020). On January 23, 2020, the

court in Cirko affirmed a decision which called for the remand of a Social

Security appeal for re-hearing by an ALJ who was properly appointed under

the Appointments Clause. Cirko on behalf of Cirko v. Comm’r of Soc. Sec.,

                                     -2-
       Case 3:18-cv-02449-MEM Document 32 Filed 04/15/20 Page 3 of 5




948 F.3d 148 (3d Cir. 2020). As a result of the holding in Cirko, Judge

Carlson lifted the stay in this case, but deferred any action in the matter

pending the time for filing a petition for rehearing en banc.

      On March 9, 2020, the Commissioner filed a petition for rehearing en

banc, and the instant action was further stayed pending the Third Circuit’s

decision on that petition. On March 26, 2020, the Third Circuit denied the

petition for rehearing. On April 3, 2020, the Third Circuit issued its mandate

in Cirko.

      In accordance with the Third Circuit’s decision in Cirko, Judge Carlson

recommends that the instant action be remanded to the Commissioner for a

new hearing before an ALJ who has been properly appointed under the

Appointments Clause and, consistent with Lucia, remand be to an ALJ other

than the ALJ who initially heard the case. Again, the plaintiff has failed to file

any objections to Judge Carlson’s report and the Commissioner has

affirmatively waived the opportunity to do so.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

                                      -3-
       Case 3:18-cv-02449-MEM Document 32 Filed 04/15/20 Page 4 of 5




Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      Upon review of Judge Carlson’s report and recommendation, the court

finds no clear error of record. Moreover, the court agrees with the sound

reasoning which led Judge Carlson to his conclusions. As such, the court will

adopt Judge Carlson’s report in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The report and recommendation of Judge Carlson (Doc. 30)

      is ADOPTED IN ITS ENTIRETY as the decision of the court.

      (2) The final decision of the Commissioner denying plaintiff’s

      claims is VACATED.

      (3) The instant action is REMANDED to the Commissioner to

      conduct a new administrative hearing before a constitutionally




                                     -4-
             Case 3:18-cv-02449-MEM Document 32 Filed 04/15/20 Page 5 of 5




        appointed ALJ other than the one who presided over the

        plaintiff’s first hearing.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                            s/ Malachy E. Manion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: April 15, 2020
18-2449-01




                                         -5-
